Citation Nr: 0216377	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  99-06 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for residuals of a 
shrapnel fragment wound of the left leg with scar, retained 
foreign body and left ankle disability, currently evaluated 
as 30 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) from June 1998 to July 2001.

4.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969 and from July 1971 to August 1973.

This appeal arises from a November 1998 rating decision of 
the Lincoln, Nebraska, Department of Veterans Affairs (VA), 
Regional Office (RO), which had denied service connection for 
PTSD, a low back disability, an increased evaluation for the 
service-connected left leg shrapnel fragment wound residuals, 
and TDIU.  In June 1999, the RO issued a rating action which 
granted service connection for PTSD, assigning it a 10 
percent disability evaluation.  This rating action also 
confirmed and continued the 30 percent evaluation assigned to 
the left leg shrapnel fragment wound residuals.  In September 
2000, these issues were remanded to the RO by the Board of 
Veterans Appeals (Board); the issue of service connection for 
a low back disability was remanded so that the RO could 
inform the veteran of the regulations pertaining to the 
finality of prior unappealed decisions (entitlement to 
service connection for a low back disorder had been denied by 
the RO in December 1991).  The remaining issues had been 
remanded for evidentiary development.  The veteran was 
informed of the continued denials of his claims in 
supplemental statements of the case (SSOC) issued in October 
2001 and February 2002.


FINDINGS OF FACT

1.  The veteran has been awarded a 10 percent disability 
evaluation for his service-connected PTSD.

2.  Whether the veteran meets the criteria for the next 
higher evaluation (30 percent) for PTSD depends significantly 
on whether there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
The evidence of record does not resolve this issue.

3.  The veteran has been awarded a 30 percent evaluation for 
his service-connected left leg shrapnel fragment wound 
residuals.

4.  Whether the veteran meets the criteria for the next 
higher rating depends on whether there is ankylosis of the 
ankle; additional functional loss due to weakness, pain, 
excess fatigability or incoordination; or a painful, poorly 
nourished scar with repeated ulceration.  The evidence of 
record does not resolve this issue.

5.  Entitlement to TDIU depends on the degree to which the 
veteran is disabled by his service-connected disorders 
between June 1998 and July 2001; the evidence of record does 
not resolve this issue.

6.  The RO denied entitlement to service connection for a low 
back disability in December 1991; the veteran was notified of 
this decision on December 19, 1991.

7.  Additional evidence submitted since that time fails to 
show that the veteran suffers from a chronic low back 
disability related to his period of service.



CONCLUSIONS OF LAW

1.  The veteran's claims for increased evaluations for the 
service-connected PTSD and left leg shrapnel fragment wound 
residuals, as well as the claim for TDIU, must be denied.  
38 U.S.C.A. §§ 5103A, 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.655 (a) & (b) (2002).

2.  Evidence received since the RO denied entitlement to 
service connection for a low back disability in December 1991 
is not new and material, so that the claim is not reopened, 
and the December 1991 decision of the RO is final.  
38 U.S.C.A. §§ 1110, 5107(a), 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.303(b), 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has argued that his service-connected PTSD and 
left leg shrapnel fragment wound residuals should be assigned 
higher disability evaluations.  He has also argued that his 
service-connected conditions had rendered him unemployable 
between June 1998 and July 2001.  Finally, he has asserted 
that he has presented sufficient new and material evidence to 
reopen his claim for service connection for a low back 
disability.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.



Factual background

Increased evaluations and TDIU

As noted above, the veteran has requested increased 
evaluations for his service-connected PTSD and left leg 
shrapnel fragment wound residuals, as well as entitlement to 
TDIU from June 1998 to July 2001.  He was last examined by VA 
April 1999.  In September 2000, the Board remanded this case 
so that various examinations could be conducted in order to 
ascertain the current nature and degree of severity of these 
disabilities.  The issue of TDIU was deferred pending the 
examinations and reevaluation of the disorders.  The veteran 
was scheduled for several VA examinations.  Examinations 
scheduled in January 2001 were canceled by the veteran; he 
failed to report for examinations scheduled in February 2001.

New and material evidence, low back

The evidence which was of record when the RO considered this 
claim in 1991 included the veteran's service medical records.  
These show that the veteran was seen on May 5, 1972 for 
complaints of chronic low back pain, which he stated had 
begun the day before after playing softball.  The pain was 
over the L3-4 area and radiated over the right hip and down 
the right leg.  An x-ray was negative.  No further complaints 
were noted in the records and the April 1973 separation 
examination found that the musculoskeletal system was normal.

VA outpatient treatment notes indicated that the veteran was 
seen with complaints of back pain in November 1990.  He noted 
an injury on-the-job in 1988.  On December 19, 1990 a back 
injury at work two years before was noted.  He was then 
hospitalized at a VA facility between April 2 and 10, 1991.  
A long history of back pain with occasional right-sided 
radiculopathy was noted.  He was diagnosed with L5-S1 
spondylolisthesis, for which he underwent a L5-S1 fusion with 
left iliac crest bone graft.  

The evidence added to the record following the December 1991 
denial consisted of the records used by the Social Security 
Administration (SSA) in determining the award of benefits.  
These included duplicates of the VA records already of file.  
The SSA determination noted that he was being awarded 
benefits based upon his back disability, which followed an 
on-the-job injury.


Relevant laws and regulations

Increased evaluations and TDIU

Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, such as a claim for an increased 
evaluation, cannot be established or confirmed without a 
current VA examination or re-examination and a claimant, 
without good cause, fails to report for such an examination, 
or re-examination, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (2002).


New and material evidence

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2002).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2002).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

VCAA

There were amendments made to the regulations governing new 
and material evidence as part of the VCAA.  These amendments 
altered the definition of what constitutes "new and 
material" evidence, see 38 C.F.R. § 3.156(a) (2002), as well 
as redefining the application of the duty to assist, see 
38 C.F.R. § 3.159(c) (2002), and finding that medical 
examinations and opinions are required only after new and 
material evidence has been presented, see 38 C.F.R. 
§ 3.159(c)(4)(iii) (2002).  However, these amendments are 
only effective prospectively for claims filed on or after 
August 29, 2001.  Therefore, since this appellant's claim was 
filed in June 1998, the definition of "new and material" 
evidence effective at that time will be used.

In regards to the claims for increased evaluations and TDIU, 
the Board finds that the provisions of the VCAA are not 
applicable.  The determination of these claims hinges on the 
interpretation and application of the law and not the facts.  
Therefore, the VCAA is not for application.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


Discussion

Increased evaluations and TDIU

After a careful review of the record, it is found that 
increased evaluations for PTSD and left leg shrapnel fragment 
wound residuals, as well as for TDIU from June 1998 to July 
2001, have not been shown to be warranted.  Initially, it is 
noted that additional examinations are absolutely necessary 
in this case in order to determine the current nature and 
degree of severity of the service-connected disabilities, as 
well as to determine whether these disorders were of 
sufficient severity to prevent employment between June 1998 
and July 2001.  This information is needed in order to 
determine entitlement to the benefits sought.  Unfortunately, 
the veteran had canceled two VA examinations and failed to 
report to two subsequently scheduled examinations.  Moreover, 
the veteran was asked in October 2000 correspondence to 
provide the names and addresses of any health-care providers 
from whom he had sought treatment.  He never responded to 
this request.  The duty to assist is not a one-way street; if 
the veteran wants assistance in developing his claims, he 
must cooperate with the efforts of the RO to obtain the 
necessary information.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  The RO has made all reasonable efforts to obtain 
the information requested in the Board's September 2000 
remand.  Under these circumstances, 38 C.F.R. § 3.655(b) 
directs that these claims will be denied.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for increased 
evaluations for PTSD and left leg shrapnel fragment wound 
residuals, as well as the claim for TDIU from June 1998 to 
July 2001.


New and material evidence, low back

After a careful review of the evidence of record, it is found 
that the additional evidence presented by the veteran 
following the December 1991 denial is cumulative and 
redundant, and which by itself or in conjunction with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2002).  The evidence of 
record prior to the 1991 denial showed that the veteran had 
suffered an acute back complaint in service, which had 
resolved by his discharge in 1973.  This evidence then showed 
complaints about the back in 1990, following an on-the-job 
injury in 1988.  The evidence submitted since the 1991 denial 
shows nothing new.  It consisted of duplicates of the 1991 VA 
medical treatment following the 1988 work-related injury.  
They provided no new evidence showing a connection between 
any current back complaints and the acute injury noted in 
service.  While the veteran believes that there is such a 
connection, he is not competent, as a layperson, to render an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for a low back disability.  Since it has been 
determined that no new evidence has been submitted, no 
further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  Smith v. West, 12 
Vet. App. 312 (1999).


ORDER

An evaluation in excess of 10 percent for the service-
connected PTSD is denied.

An increased evaluation for the service-connected residuals 
of a shrapnel fragment wound of the left leg with scar, 
retained foreign body and left ankle disability is denied.

Entitlement to TDIU from June 1998 to July 2001 is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for a low back disability, 
the benefit sought on appeal is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

